DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 3-5, 7, 8, 10-12, 14, 15 and 17-19 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al., Patent Application Publication No. 2012/0166488 (hereinafter Kaushik) in view of Heidel et al., Patent Application Publication No. 2018/0253481 (hereinafter Heidel).

Regarding claim 1, Kaushik teaches:
Kaushik Paragraph [0041], multi-tenant system 102 includes interface(s) 202, one or more processor(s) 204, and memory);
a processing unit to execute the processor-executable process steps to cause the system to (Kaushik Paragraph [0041], one or more processors):
receive an indication of a first data object of a first database tenant to transmit from the first database tenant to a second database tenant, the first data object comprising configuration settings of a database application (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application, Paragraph [0046], data generated by the multi-tenant applications may be stored in the multi-tenant system 102 or any external database);
determine whether a first type of the first data object is permitted to be associated with a dependent object of the first database tenant (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a first type of the first data object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a first dependent object associated with the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
Kaushik does not expressly disclose:

However, Heidel teaches:
automatically determine to transmit, in addition to the first data object, the first dependent object from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases (shows transmitting objects in order since they are dependent upon one another)).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Heidel to have combined Kaushik and Heidel.  One of ordinary skill in the art would recognize the benefits of transmitting the identified data to the tenant databases.

Regarding claim 3, Kaushik in view of Heidel further teaches:
A system according to Claim 1, the processing unit to execute the processor- executable process steps to cause the system to: determine whether a first type of the first dependent object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
if it is determined that a first type of the first dependent object is permitted to be associated with a dependent object, determine a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).


A system according to Claim 1, the processing unit to execute the processor- executable process steps to cause the system to: determine one or more other dependent objects associated with the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receive a selection of one or more of one or more other dependent objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
determine to transmit the selected other dependent objects from the first database tenant to the second database tenant (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102).

Regarding claim 8, Kaushik teaches:
A computer-implemented method comprising: receiving an indication of a first data object to transmit from a first database tenant to a second database tenant, the first data object comprising user configuration settings metadata of a database application and associated with a first data object type (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application, Paragraph [0046], data generated by the multi-tenant applications may be stored in the multi-tenant system 102 or any external database);
Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a dependent data object is permitted to be associated with a data object of the first data object type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determining whether a dependent object is dependent on the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
Kaushik does not expressly disclose:
if it is determined that a dependent object is dependent on the first data object, automatically determining to transmit the dependent object from the first database tenant to the second database tenant.
However, Heidel teaches:
if it is determined that a dependent object is dependent on the first data object, automatically determining to transmit the dependent object from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases (shows transmitting objects in order since they are dependent upon one another)).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having 

Regarding claim 10, Kaushik in view of Heidel further teaches:
A method according to Claim 8, further comprising: determining whether a first type of the first dependent object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
if it is determined that a first type of the first dependent object is permitted to be associated with a dependent object, determining a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 13, Kaushik in view of Heidel further teaches:
A method according to Claim 8, further comprising: determining one or more other dependent objects (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receiving a selection of one or more of one or more other dependent objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
determining to transmit the selected other dependent objects from the first database tenant to the second database tenant (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102).

Regarding claim 15, Kaushik teaches:
A system comprising: a first database tenant associated with first data (Kaushik Fig. 1, shows the plurality of tenants and providers), a first plurality of object providers, and first configuration settings metadata (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates), each of the first plurality of object providers associated with a respective type of configuration settings data object (Kaushik Paragraph [0033], multi-tenant system 102 may be coupled to one or more application servers (not shown in the figures) for hosting multi-tenant applications and for providing and receiving data pertaining to the multi-tenant applications to and from the tenants 104);
a second database tenant associated with second data (Kaushik Fig. 1, shows the plurality of tenants and providers), a second plurality of object providers (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates), and second configuration settings metadata, each of the second plurality of object providers associated with a respective type of configuration settings data object (Kaushik Paragraph [0033], multi-tenant system 102 may be coupled to one or more application servers (not shown in the figures) for hosting multi-tenant applications and for providing and receiving data pertaining to the multi-tenant applications to and from the tenants 104); and
a transmit system comprising: a memory storing processor-executable process steps (Kaushik Paragraph [0041], multi-tenant system 102 includes interface(s) 202, one or more processor(s) 204, and memory);
a processor to execute the processor-executable process steps to cause the transmit system to (Kaushik Paragraph [0041], multi-tenant system 102 includes interface(s) 202, one or more processor(s) 204, and memory):
receive an indication of a first configuration settings metadata object of the first configuration settings metadata to transmit to the second configuration settings metadata of the second database tenant (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application, Paragraph [0046], data generated by the multi-tenant applications may be stored in the multi-tenant system 102 or any external database);
determine whether a first type of the first configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a first type of the first configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a first dependent configuration settings metadata object associated with the first configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
Kaushik does not expressly disclose:
automatically determine to transmit the first dependent configuration settings metadata object to the second configuration settings metadata of second database tenant.
However, Heidel teaches:
automatically determine to transmit the first dependent configuration settings metadata object to the second configuration settings metadata of second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases (shows transmitting objects in order since they are dependent upon one another)).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Heidel to have combined Kaushik and Heidel.  One of ordinary skill in the art would recognize the benefits of transmitting the identified data to the tenant databases.

Regarding claim 17, Kaushik in view of Heidel further teaches:
A system according to Claim 15, the transmit system to: determine whether a first type of the first dependent object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
if it is determined that a first type of the first dependent object is permitted to be associated with a dependent object, determine a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 20, Kaushik in view of Heidel further teaches:
A system according to Claim 15, the transmit system to: determine one or more other dependent configuration settings metadata objects (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receive a selection of one or more of one or more other dependent configuration settings metadata objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
determine to transmit the selected other dependent configuration settings metadata objects to the second configuration settings metadata of the second database tenant (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik in view of Heidel and De Schrijver et al., Patent Application Publication No. 2021/0165760 (hereinafter De).

Regarding claim 2, Kaushik in view of Heidel teaches parent claim 1.
Kaushik in view of Heidel does not expressly disclose:
present an indicator of the first dependent object;
receive an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, present an indicator of the first dependent object.
However, De teaches:
present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receive an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Regarding claim 9, Kaushik in view of Heidel teaches parent claim 8.
Kaushik in view of Heidel does not expressly disclose:
presenting an indicator of the first dependent object;
receiving an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, presenting an indicator of the first dependent object.
However, De teaches:
presenting an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receiving an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, presenting an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Regarding claim 16, Kaushik in view of Heidel teaches parent claim 15.
Kaushik in view of Heidel does not expressly disclose:
present an indicator of the first dependent object;
receive an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, present an indicator of the first dependent object.
However, De teaches:
present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receive an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Claims 4, 5, 7, 11, 12, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik in view of Heidel and Jacob, Patent Application Publication No. 2013/0124529 (hereinafter Jacob).

Regarding claim 4, Kaushik in view of Heidel teaches parent claim 1.
Kaushik in view of Heidel further teaches:
A system according to Claim 1, wherein determination of whether a first type of the first data object is permitted to be associated with a dependent object is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel does not expressly disclose:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first type.
However, Jacob teaches:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 5, Kaushik in view of Heidel and Jacob further teaches:
A system according to Claim 4, the processing unit to execute the processor- executable process steps to cause the system to: receive an indication of a second data object to transmit from the first database tenant to the second database tenant, the second data object comprising configuration settings of the database application (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determine whether a second type of the second data object is permitted to be associated with a dependent object based on the second type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a second type of the second data object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a second dependent object associated with the second data object by querying a second provider associated with the second type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 7, Kaushik in view of Heidel teaches parent claim 6.
Kaushik in view of Heidel further teaches:
A system according to Claim 6, wherein determination of whether a first type of the first data object is permitted to be associated with a dependent object is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates),
Kaushik in view of Heidel does not expressly disclose:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first type, and
wherein determination of the one or more other dependent objects comprises querying of the first provider.
However, Jacob teaches:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query), and
wherein determination of the one or more other dependent objects comprises querying of the first provider (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 11, Kaushik in view of Heidel teaches parent claim 8.
Kaushik in view of Heidel further teaches:
A method according to Claim 8, wherein the determination of whether a dependent data object is permitted to be associated with a data object of the first data object type is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel does not expressly disclose:
wherein the determination of the dependent object comprises querying of a first provider associated with the first type.
However, Jacob teaches:
wherein the determination of the dependent object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 12, Kaushik in view of Heidel and Jacob further teaches:
A method according to Claim 11, further comprising: receiving an indication of a second data object to transmit from the first database tenant to the second database tenant, the second data object comprising user configuration settings metadata of a database application and associated with a second data object type (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determining whether a dependent data object is permitted to be associated with a data object of the second data object type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a dependent data object is permitted to be associated with a data object of the second data object type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determining whether a dependent object is dependent on the second data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
if it is determined that a second dependent object is dependent on the second data object, automatically determining to transmit the second dependent object from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases).

Regarding claim 14, Kaushik in view of Heidel teaches parent claim 13.
Kaushik in view of Heidel further teaches:
A method according to Claim 13, wherein the determination of whether a dependent data object is permitted to be associated with a data object of the first data object type is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates),
Kaushik in view of Heidel does not expressly disclose:
wherein the determination of the dependent object comprises querying of a first provider associated with the first data type, and
wherein determination of the one or more other dependent objects comprises querying of the first provider.
However, Jacob teaches:
wherein the determination of the dependent object comprises querying of a first provider associated with the first data type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query), and
wherein determination of the one or more other dependent objects comprises querying of the first provider (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 18, Kaushik in view of Heidel teaches parent claim 15.
Kaushik in view of Heidel further teaches:
A system according to Claim 15, wherein determination of whether a first type of the first configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel does not expressly disclose:
wherein determination of the first dependent configuration settings metadata object associated with the first configuration settings metadata object comprises querying of a first provider associated with the first type.
However, Jacob teaches:
wherein determination of the first dependent configuration settings metadata object associated with the first configuration settings metadata object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 19, Kaushik in view of Heidel and Jacob further teaches:
A system according to Claim 18, the transmit system to: receive an indication of a second configuration settings metadata object of the first configuration settings metadata to transmit to the second configuration settings metadata of the second database tenant (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determine whether a second type of the second configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a second type of the second configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a second dependent configuration settings metadata object associated with the second configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
automatically determine to transmit the second dependent configuration settings metadata object to the second configuration settings metadata of the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases).

Response to Arguments
Applicant's arguments filed 10/25/2021 regarding the rejections under 35 U.S.C. 101 and 112 have been fully considered and they are persuasive. The 101 and 112 rejections have been overcome in view of the amendments.

Applicant's arguments filed 10/25/2021 regarding the 103 rejection have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 12-17, Applicant argues against the rejection under 35 U.S.C. 103.
On page 15, Applicant argues that Kaushik fails to disclose “receive an indication of a first data object of a first database tenant to transmit from the first database tenant to a second database tenant”, the Examiner disagrees.  The claim language appears to show that any sort of indication of any data that would be transmitted from one tenant to another would meet this claim limitation.  Kaushik teaches that configuration templates can be inherited (Paragraph [0034]).  This shows that a tenant that inherits a configuration template could be considered an indication of a data object (template) that would be transmitted.  Therefore, Kaushik does disclose this limitation since the configuration template would be indicated and does not need to be transferred/transmitted in this limitation.
On pages 15-16, Applicant argues that Kaushik does not disclose “determine whether a first type of the first data object is permitted to be associated with a dependent object of the first database tenant”, the Examiner disagrees.  Kaushik teaches a configuration template may be inherited from one or more other templates which can be referred to as a parent configuration template (Paragraph [0022]).  This further emphasizes the above interpretation of the Examiner by showing that this first data object (configuration template) is dependent upon a parent configuration template.  Therefore, Kaushik does disclose this limitation.
On page 16, Applicant argues that Heidel does not disclose “automatically determine to transmit the first dependent object from the first database tenant to the second database tenant”, the Examiner disagrees.  Heidel teaches that the transmitted metadata logs are received by the second tenant database and are replayed in the order that the logs were transmitted by the first tenant databases (Paragraph [0093]).  This shows that the logs are transmitted in order from the first tenant to the second tenant, since the logs are transmitted in order it can be considered automatic.  Therefore, Heidel does disclose this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agrawal et al., Patent Application Publication No. 2011/0302212.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164